Name: Commission Regulation (EEC) No 2752/88 of 2 September 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/ 16 Official Journal of the European Communities 3 . 9 . 88 COMMISSION REGULATION (EEC) No 2752/88 of 2 September 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), ?s last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the. allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 200 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988, p. 7 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 3 . 9 . 88 Official Journal of the European Communities No L 245/17 ANNEX I LOTS A, B, C and D 1 . Operation Nos : 889/88 to 892/88 (')  Commission Decision of 8 June 1988 2. Programme : 1988 3 . Recipiente): UNRWA Headquarters, Vienna International Centre, PO Box 700, 1 1400 Vienna, Austria (Telex 135310 onra a) 4. Representative of the recipient (2) : A- Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel ; B. Beirut Port : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon ; C. Lattakia Port : UNRWA Field Supply and Transport Officer, Syrian Arab Republic, PO Box 4313, Damascus, Syrian Arab Republic ; D. Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 5. Place or country of destination : A. Israel, B. Lebanon, C. Syrian Arab Republic, D. Jordan 6. Product to be mobilized : butteroil 7 . Characteristics and quality of the goodsQ : to manufacture from intervention butter. See Official Journal of the European Communities No C 216 of 14 August 1987, page 7 (under 1.3.1 and 1.3.2) 8 . Total quantity : 1 200 tonnes A 1 : 200 tonnes, A2 : 241 tonnes B 1 : 100 tonnes, B2 : 169 tonnes . CI : 50 tonnes, C2 : 85 tonnes D 1 : 100 tonnes, D2 : 255 tonnes 9 . Number of lots : four 10 . Packaging and marking : 200 kg (6) in containers 0 and see Official Journal of the European Communities No C 216 of 14 August 1987, pages 7 and 8 (under 1.3.3 and 1.3.4) Supplementary markings on the packaging : see Annex III and Official Journal of the European Communities No C 216 of 14 August 1987, page 8 (under 1.1.3.4) 1 1 . Method of mobilization : purchase of butter from : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, Reading, Berkshire RGI 7QW (Tel . 734/58 36 26  Telex 847511 +) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 (Official Journal of the European Communities No L 261 of 25 September 1976, p. 76) 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : A : Ashdod  B : Beirut  C : Lattakia  D : Aqaba 16. Address of the warehouse and, if appropriate, port of landing :  17. .Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Al , Bl , CI , D1 : 1 to 9 October 1988 ; A2, B2, C2, D2 : 1 to 30 November 1988 18 . Deadline for the supply : Al , Bl , CI , D1 : 31 October 1988 ; A2, B2, C2, D2 : 31 December 1988 19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (3) : 19 September 1988 at 12 noon No L 245/18 Official Journal of the European Communities 3. 9 . 88 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 October 1988 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : Al , Bl , Cl , Dl : 31 October 1988 ; A2, B2, C2, D2 : 30 November 1988 (c) deadline for the supply : Al , Bl , Cl , Dl : 30 November 1988 ; A2, B2, C2, D2 : 31 December 1988 22. Amount of the tendering security : 20 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Brussels ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (4) : refund applicable on 12 August 1988 fixed by Regulation (EEC) No 2529/88 in Official Journal of the European Communities No L 221 of 12 August 1988 Notes (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05. (4) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 . of this Annex. (*) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  Should containers be used on a FCL/FCL or LCL/FCL basis, all costs of unloading and transportation from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  Should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transpor ­ tation from under the hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned paragraph 5 (a) of Article 14, the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (6) In new bunged metal drums, coated inside with food-can varnish or having been suject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof. f) Certificates and documents -required for edach shipment :  one original and two copies of insurance certificates, - one original and two copies of health certificates,  one original and two copies of inspection certificates regarding quality, quantity and packing, ,  one certificate of non-contamination by radioactivity. (8) The supplier is to detail the Manager, Supply Division, UNRWA, Vienna, by telex 1 353 1 0 UNRWA A, the name of the carrying vessel , names and addresses of shipping agent and insurance agent at port of discharge. 3 . 9 . 88 Official Journal of the European Communities No L 245/ 19 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ¹mero do lote Cantidad MÃ ¦ngde Menge Ã ¤Ã Ã ½Ã ¿Ã ¹ Quantity QuantitÃ © QuantitÃ Hoeveelheid Quantidade Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista A Iki  396 250 kg : 892/88 Freezewest Ltd Estove Road Plymouth PL6 7PE  155 000 kg : Freezewest Ltd Chancel Lane Pinhoe Exeter EX4 8JS B 336 250 kg : 889/88 . 1 500 000 kg Movacold Ltd 159 Regent Road Liverpool L5 9TH C II  88 000 kg : 890/88 Western Ice and Cold Storage Frobisher Way Taunton Somerset TA2 6BT  80 750 kg : Freezewest Ltd Estove Road Plymouth PL6 7PE D 443 750 kg : 891 /88 t Yorkshire Cold Stores Ltd Roman Ridge Road Wincobank Sheffield S9 IFF No L 245/20 Official Journal of the European Communities 3 . 9 . 88 ANEXO III  BILAG III  ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEX III ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging « Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 441 UNRWA Israel Action No 892/88 / Butteroil / Gift of the EEC to UNRWA for free distribution to Palestine refugees Ashdod B ' 1 200 269 UNRWA Lebanon Action No 889/88 / Butteroil / Gift of the EEC to UNRWA for free distribution to Palestine refugees Beirut C 135 UNRWA SAR Action No 890/88 / Butteroil / Gift of the EEC to UNRWA for free distribution to Palestine refugees Latakia D 355 UNRWA Jordan Action No 891 /88 / Butteroil / Gift of the EEC to UNRWA for free distribution to Palestine refugees Aqaba